DETAILED ACTION
Disposition of Claims
Claims 1-10, 13-18, and 24-26 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200164060A1, Published 05/28/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2020 and 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of the abbreviation “HSV-2” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … herpes simplex virus type 2 (HSV-2)...).


Claim 13 is objected to because of the following informalities:  the definition of the abbreviation “TRM” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … tissue resident memory (TRM)...).
Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 is drawn to a composition comprising: (i) a first herpes simplex virus type 2 (HSV-2) vaccine epitope havinq a sequence as set forth in SEQ ID NO: 5 and/or SEQ ID NO: 6; and (ii) a second HSV-2 vaccine epitope havinq a sequence as set forth in one of  SEQ ID NOs: 13-22.  
Further limitations on the composition of claim 1 are wherein the first HSV-2 vaccine epitope has a sequence as set forth in SEQ ID NO: 5 (claim 2); wherein the first HSV-2 vaccine epitope has a sequence as set forth in SEQ ID NO: 6 (claim 3); wherein the first HSV-2 vaccine epitope comprises a sequence as set forth in SEQ ID NOs: 5 and 6 (claim 4); wherein the first HSV-2 vaccine epitope and the second HSV-2 vaccine epitope are in one or more fusion proteins (claim 5); wherein the composition is an immunogenic composition (claim 6); wherein the composition is a therapeutic composition (claim 7); further comprising one or more adjuvants (claim 8); wherein the one or more adjuvants are selected from alum, a squalene-based adjuvant, a STING agonist, a liposome-based adjuvant, a saponin-based adjuvant, a stable emulsion of TLR4 agonist glucopyranosyl lipid A (GLA SE), or a carbomer-lecithin-based adjuvant (claim 9).
Claim 10 is drawn to a fusion protein comprising at least two immunogenic proteins selected from SEQ ID NO: 1; SEQ ID NO: 2; SEQ ID NO: 3; SEQ ID NO: 4; SEQ ID NO: 5; SEQ ID NO: 6; SEQ ID NO: 7; SEQ ID NO: 8; SEQ ID NO: 9; SEQ ID NO: 10; SEQ ID NO: 11; SEQ ID NO: 12; SEQ ID NO: 13; SEQ 
Further limitations on the fusion protein of claim 10 are wherein the protein is comprising a CD8 tissue resident memory (TRM) epitope and a CD4 TRM epitope (claim 13); comprising at least two CD8 TRM epitopes and a CD4 TRM epitope (claim 14); comprising a CD8 TRM epitope and at least two CD4 TRM epitopes (claim 15); comprising a multimerization domain (claim 16); wherein the multimerization domain is a C4b domain (claim 17); wherein the multimerization domain has a sequence as set forth in SEQ ID NO: 23; SEQ ID NO: 24; SEQ ID NO: 25; or SEQ ID NO: 26 (claim 18).
Claim 24 is drawn to a method of stimulating an anti-HSV-2 immune response in a HSV-2 seropositive or HSV-2 seronegative subject comprising administering to the subject a therapeutically effective amount of a fusion protein of claim 10 thereby stimulating an HSV-2 immune response in the HSV-2 seropositive or HSV-2 seronegative subject.  
Further limitations on the method of claim 24 are wherein the subject is HSV-2 seropositive (claim 25) or seronegative (claim 26) and wherein the therapeutically effective amount reduces the likelihood of the HSV-2 seronegative subject becoming HSV-2 seropositive (claim 26).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10, 13-14, 16, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Herpes simplex virus type 2 (HSV-2) proteins, virions, and methods of infection without significantly more. The claims recite compositions comprising HSV-2 epitopes, fusion proteins comprising immunogenic proteins, and methods of stimulating an anti-HSV-2 immune response in a subject. With respect to the products (compositions and fusion proteins), this judicial exception is not integrated into a practical application because SEQ ID NOs:5, 6, and 14 are all from UL19 (VP5), with the other claimed immunogenic peptides being from HSV-2, and the claims can reasonably read upon an 
With respect to the methods, this judicial exception is not integrated into a practical application because SEQ ID NOs:5, 6, and 14 are all from UL19 (VP5), with the other claimed immunogenic peptides being from HSV-2, and the claims can reasonably read upon an HSV-2 virion which comprises the capsid protein UL19 or the UL19 protein itself, and nothing within the method steps distinguishes the method from natural infection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the methods are recited at a high level of generality so as not to reasonably exclude methods of natural infection.  For instance, the route of inoculation is not defined, nor is the “therapeutically effective amount” clearly defined in the specification to not read upon the amount of virus one would be exposed to naturally.  It is suggested the methods be clarified as such to include elements or steps that clearly distinguish the methods from natural infections or natural encounters with HSV, such as non-natural routes of inoculation, amounts of virus one would be not reasonably be exposed to naturally, exposure to non-natural compositions (e.g. compositions of claim 
For at least these reasons, the claims are rejected for reading upon non-statutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-16, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corey et. al. (US20150335734A1, Pub. 11/26/2015; hereafter “Corey”.)
The Prior Art
Corey teaches HSV antigens that are useful for the prevention and treatment of HSV infection, including the treatment of HSV-2 infections and related disease (entire document; see abstract; reference claims 29-31.)  Corey teaches delivery of a therapeutically effective amount of a composition which comprises epitopes to HSV, namely those which would elicit an immune response in those person with the common HLA allele A*0201 for prophylactic (inhibition in seronegative subjects) and therapeutic (inhibition in seropositive subjects) treatment (¶[0007]), which includes pharmaceutical or immunogenic compositions which comprise polypeptides comprising said antigens.  Corey discloses SEQ ID NO:6, which is the sequence for UL19, which is a capsid protein that was highly immunoprevalent in seropositive subjects (¶[0101]) and was confirmed to have at least one important CD8+ T cell epitope in its sequence (Table 1).  SEQ ID NO:6 is the full-length sequence for UL19, which comprises sequence which aligns with 100% identity to SEQ ID NOs: 5, 6, and 14 of the instant invention.  Corey therefore instant claims 1-7, 10, 13-14, 16, and 24-26.  Corey teaches the compositions may be formulated with an adjuvant, such as alum, Freund’s incomplete or complete adjuvant, MPL, AS-2, or QS-21 (¶[0026]; instant claims 8-9).  Corey teaches the polypeptides may be fusion proteins (¶[0037][0044-0045]) that may or may not be fused with non-native sequence or comprise multiple polypeptides, such as those from UL19 and UL49 (Corey teaches SEQ ID NO:8 for UL49, which comprises sequence that is 100% identical to SEQ ID NOs: 15 and 16, which are both CD4+ TRM epitopes; instant claim 15).  
Corey therefore teaches the limitations of instant claims 1-10, 13-16, and 24-26, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corey as applied to claims 1-10, 13-16, and 24-26 above, and further in view of Hill et. al. (US20090110693A1; Pub. 04/30/2009; CITED ART OF RECORD; hereafter “Hill”.)
The Prior Art
The teachings of Corey have been set forth supra.  While Corey teaches HSV-2 proteins which comprise naturally-occurring multimerization domains, Corey fails to teach proteins with heterologous multimerization domains such as C4bp.  However, the art was well-versed in the use of such domains, as evidenced by Hill. 
Hill teaches C4bp domains of non-mammalian origin that are useful as fusion proteins to allow antigens to assemble into multimeric complexes for use in vaccine compositions (entire document; see abstract; instant claim 17).  Hill teaches sequences for the C4bp domains, including SEQ ID NO:43, which shows 100% sequence identity to SEQ ID NO:24 of the instant claims (reference claim 8; ¶[0049]; Table 1; instant claim 18).  Hill teaches these domains can be fused to antigens from HSV-2 (¶[0076]).
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Corey in order to generate fusion proteins with heterologous materials, thereby allowing the antigens to form stable multimers.  One would have been motivated to do so, given the suggestion by Hill that the methods and compositions of HSV-2 antigens could be engineered to comprise C4bp domains such as those in SEQ ID NO:43.  There would have been a reasonable expectation of success, given the knowledge that the sequences for these domains were known and expressed successfully with other viral antigens, as taught by Hill, and also given the knowledge that Corey specifically suggested the use of fusion proteins with heterologous tags or materials for the HSV-2 prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Ogun SA, et. al. Infect Immun. 2008 Aug;76(8):3817-23. Epub 2008 May 12.  Teaches use of C4b protein as adjuvant.
US20140127247A1.  Teaches UL19 immunogenic proteins and fusion proteins thereof for treatment of HSV infection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648